Citation Nr: 0009728	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for fibromyalgia of 
multiple joints, including the left shoulder, the right 
hip, the left hip, the right arm and the left arm.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for an eye disability.

4. Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 1974 
and from December 1987 to September 1994.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated April 1995, the RO, in pertinent part, denied 
service connection for a disability involving multiple 
joints, the left shoulder, both hips and both arms, a 
bilateral hearing loss, an eye disability and allergic 
rhinitis.  During the hearing at the RO before the 
undersigned, the issue involving the joints was 
recharacterized as service connection for fibromyalgia, and 
the specific joints the veteran had referred to were 
specifically included.  In addition, it was noted that the 
veteran was not filing a notice of disagreement with respect 
to the disabilities for which service connection had been 
granted.  Therefore, this decision will be limited to the 
issues noted on the preceding page.

The Board points out that the veteran submitted medical 
records at the hearing in February 2000.  In accordance with 
38 C.F.R. § 20.1304 (1999), he waived his right to have this 
evidence initially considered by the RO.

The veteran has been granted service connection for 
degenerative changes and disc disease of the lumbosacral 
spine; chondromalacia patella of the right knee; 
chondromalacia patella of the left knee; supraspinatus 
tendinitis of the right shoulder with acromioclavicular 
arthritis; degenerative changes of the cervical spine; 
deviated nasal septum/nasal fracture; and chronic sinusitis.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran's claim of entitlement to service connection 
for fibromyalgia of multiple joints, to include the left 
shoulder, both hips and both arms, is supported by 
cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation.

2. Audiometric tests in service failed to reveal the presence 
of a hearing loss disability.

3. There is no competent medical evidence that the veteran 
currently has hearing loss disability.

4. The veteran's in-service eye complaints were acute and 
transitory and resolved without residual disability.

5. He was found to have astigmatism during service.  No 
current acquired eye disability has been demonstrated.

6. Chronic allergic rhinitis was identified in service, and 
was shown on Department of Veterans Affairs (VA) 
examination following the veteran's separation from 
service. 

CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for fibromyalgia of multiple joints, to include the left 
shoulder, both hips and both arms, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for an eye 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

4. Allergic rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The threshold question before the Board is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims, which are plausible and meritorious on their own 
or capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet App. 78, 81 (1991).  If not, his appeal 
must fail and there is no duty to assist him further in the 
development of his claims.  See Morton v. West, 12 Vet. 
App. 477 (1999).  Although the claims need not be conclusive, 
they must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are plausible.  See Mattern v. West, 12 Vet. App. 222, 
228-229 (1999).  Thus, for the purpose of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  Id. at 229 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra).

The provisions of 38 C.F.R. 3.303(b) provide an alternative 
way of showing in-service incurrence and medical nexus for 
purposes of a well grounding a claim.  See 38 C.F.R. 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence regardless of its date, shows that 
an appellant had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates that present condition to that 
symptomatology.  Id.

As will be explained below, the Board finds that the 
veteran's claims for service connection for hearing loss and 
an eye disability are not well-grounded.  When the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board concludes, however, that a claim 
which is not well grounded is inherently implausible, and any 
error by the RO in the adjudication of the claim could not be 
prejudicial.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

As previously noted, when a claim is not well grounded, the 
VA does not have a statutory duty to assist a veteran in 
developing facts pertinent to that claim.  See Morton v. 
West, supra.  However, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application 
for that claim.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the veteran of the evidence necessary to 
be submitted with a VA benefits claim.  See Robinette v. 
Brown, supra.  By this decision, the Board is providing the 
veteran with notice of the evidentiary insufficiency of his 
claim, and what evidence would be necessary to make the claim 
well grounded.  Id. at 77-78.


I. Service Connection for Fibromyalgia 
of Multiple Joints, to Include the 
Left Shoulder, the Right Hip, the 
Left Hip, the Right Arm and the Left 
Arm

Factual background

In this case, the veteran asserts that his symptoms in 
service were not properly diagnosed, that he was treated for 
similar symptoms following service, and that it was concluded 
that he had fibromyalgia.  Thus, he argues that service 
connection should be established for fibromyalgia.

The service medical records disclose that the veteran was 
seen on many occasions for complaints involving the joints.  
In December 1988, he reported the abrupt onset of progressive 
numbness of the right hand extending to the upper arm.  He 
had been lifting some empty boxes the previous night and 
noted hyperesthesia from the dorsum to the upper arm.  The 
assessment was fibromyositis.  The veteran had complaints of 
pain all over since May or June 1993 when he was seen in 
March 1994.  He noted that he first had the onset of right 
shoulder pain.  He subsequently had low back pain radiating 
to the right buttock and right knee.  He now complained of 
left knee pain, a sore left hip and left shoulder pain.  He 
also complained of pain and stiffness in the hands, wrists 
and elbows.  Following an examination, the assessment was 
fibromyalgia with multiple areas of pain, tender points and 
sleep disturbance.  

On the separation examination in March 1994, the upper and 
lower extremities were evaluated as normal.  There was full 
range of motion without swelling.  In the summary of defects, 
it was noted that the veteran had multiple joint and muscle 
complaints with normal rheumatology and orthopedic work-ups, 
including normal bone scan, except for mild arthritis of the 
right acromioclavicular joint and normal extensive laboratory 
work-up.

The veteran was apparently seen by a private rheumatologist 
during service in May 1994.  Based on an examination and the 
veteran's history of joint complaints greater than 
musculoskeletal symptoms, classic tenderness over the 
metacarpal joints, a positive bone scan with increased uptake 
in the wrists and right shoulder, and three to four hour 
morning stiffness, the examiner felt the veteran most likely 
had seronegative rheumatoid arthritis.  The examiner 
commented that the veteran's previous diagnosis of 
fibromyalgia could be made from laboratory interpretation, 
but the veteran had no tender points.  It was also indicated 
that other aspects of the disease, including headaches and 
irritable bowel syndrome, were not present.  

The veteran was afforded a VA examination of the joints in 
December 1994.  Following an examination, the diagnoses were 
supraspinatus tendinitis of the left shoulder, normal range 
of motion of the elbows, wrists and joints of the hands, and 
mild limitation of motion of the hips.  It was indicated that 
there was no arthritis on X-ray.

Private medical records show that the veteran was seen for a 
rheumatology consultation in February 1996 for a five-year 
history of diffuse musculoskeletal complaints.  He reported 
that since 1990, he had experienced intermittent aching of, 
in pertinent part, the shoulders, the elbows, wrists and 
small joints of the hands.  Following an examination, the 
impression was that the veteran had chronic diffuse 
musculoskeletal pain primarily in the peripheral joints with 
physical examination evidence of epicondylitis of the elbows.  
There was no evidence of inflammatory or degenerative 
arthritis.  The examiner commented that the veteran might 
have a component of fibromyalgia.  

Following a VA examination in May 1996, the diagnosis was 
polyarthralgia involving the peripheral joints, and the 
examiner doubted that the veteran had rheumatoid arthritis.  
An arthritis survey found no changes to suggest rheumatoid 
arthritis.  

The veteran was afforded a rheumatology consultation by a 
private physician in July 1996.  It was reported that the 
most notable finding on examination was that multiple 
fibrocystic trigger points were present.  The impression was 
that the examiner found no inflammatory rheumatic disease in 
the veteran.  He had fibromyalgia as manifested by chronic 
pain and multiple fibrocystic trigger points.  

In a statement dated April 1998, a private physician 
concluded that the veteran had fibromyalgia.  

A private physician stated in September 1999 that the veteran 
had an inflammatory arthritis affecting multiple joints.  


Analysis 

Initially, the Board points out that it is analyzing the 
evidence solely for the purpose of determining whether the 
veteran has submitted a well-grounded claim.  Clearly, there 
has been some difficulty in determining the exact nature of 
the veteran's complaints of joint pain.  The fact remains, 
however, that there was some indication of fibromyalgia 
during service, and it has been stated following service by 
some medical providers that fibromyalgia is currently 
present.  With respect to the nexus requirement, the Board 
notes that the veteran's joint symptoms have apparently been 
present continuously since service.  In this regard, the 
Board notes that the veteran testified to this effect during 
his hearing before the undersigned in February 2000.  These 
statements must be presumed to be true pursuant to Robinette, 
supra.  Thus, in light of the treatment the veteran received 
during service for complaints involving the joints, which 
included a notation of fibromyalgia, the current medical 
evidence that he has fibromyalgia, and the lay evidence of 
continuous painful symptoms following service, the Board 
determines that both the medical and lay evidence are 
sufficient to render the claim at issue well-grounded.  
38 U.S.C.A. § 5107(a); Savage v. Gober, supra.  To that 
extent, alone, the appeal is granted.




II.  Service Connection for Bilateral 
Hearing Loss 

Factual background

The service medical records disclose that the veteran was 
afforded hearing tests on a number of occasions.  On a report 
of medical history in April 1974, in conjunction with the 
veteran's discharge examination from his first period of 
service, the veteran denied a hearing loss.  A whispered 
voice hearing test was 15/15 in each ear.  

An audiometric test was conducted in June 1989.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
10
0
10
0

On a reenlistment examination in April 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-10
0
15
LEFT
15
5
-5
10
-10

On the separation examination on March 3, 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
5
5
0
10
0

An audiology clinic note indicated that the separation 
audiogram showed that the veteran's hearing was within normal 
limits.

Two additional audiograms were conducted in March 1994.  On 
the test on March 9, 1994, the hearing threshold levels in 
decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
20
LEFT
10
5
10
10
5

An audiology clinic noted indicated that the veteran's 
hearing was within normal limits.

Later in March 1994, it was noted that the veteran had a long 
history of exposure to guns and tanks in Vietnam.  The 
impression was high frequency hearing loss.

On the next audiometric test on March 24, 1994, the hearing 
threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
25
LEFT
20
20
5
20
10

A report of medical history was completed by the veteran in 
May 1994.  He denied a hearing loss.

The veteran was afforded an audiological examination by the 
VA in November 1994.  He reported decreased hearing 
sensitivity since 1993.  He stated that he was on a gun crew 
in Vietnam where cannons were fired.  He also noted that he 
did target shooting and firearm shooting, and that he worked 
in a machine shop.  On the authorized audiological evaluation 
in November 1994, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
10
5
10
10
25

Speech audiometry revealed speech recognition ability of  96 
percent in each ear.  The examiner commented that the test 
findings indicated that the veteran had normal hearing for 
all frequencies tested.  

The veteran was afforded an audiometric test at a private 
facility in March 1998.  He complained of decreased hearing 
for several years.  He related a positive history of noise 
exposure in service.  Following the audiometric test, the 
impression was mild sensorineural hearing loss, bilaterally, 
with a slight conductive component.  

In a statement dated September 1998, a private physician 
related that the veteran had a bilateral mild to moderate 
sensorineural hearing loss that was probably due to noise 
exposure.  The examiner stated that the audiogram revealed a 
flat sensorineural hearing loss bilaterally between 30-40 
decibels.  It was also indicted that the veteran had some 
Eustachian tube dysfunction and had a history of otitis media 
as a child.  

Another audiological examination was conducted by the VA in 
May 1999.  The veteran related that he sometimes had 
difficulty with his hearing and that this was typically 
associated with upper respiratory infections or sinus 
infections.  He stated that he worked around flight lines in 
service and had noise exposure.  On the authorized 
audiological evaluation in May 1999, pure tone thresholds, in 
decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
25
LEFT
20
20
10
20
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 percent in the left ear.  
The examiner commented that pure tone thresholds were within 
normal range throughout the test frequency range.  The 
diagnosis was that the veteran had normal hearing sensitivity 
bilaterally.  


Analysis 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing Current Medical Diagnosis & 
Treatment 110-11 (Stephen A. Schroeder et. al eds., 1988)).

The Board concedes that in March 1994, while the veteran was 
still in service, it was reported that the veteran had a high 
frequency hearing loss.  The fact remains, however, that 
three audiometric tests conducted that month were normal.  
Indeed, the veteran denied having a hearing loss on the 
report of medical history in May 1994.  On the initial 
audiometric examination conducted by the VA in November 1994, 
the veteran's hearing was determined to be within normal 
limits.  The Board acknowledges that private audiometric 
tests in March and September 1998 showed a sensorineural 
hearing loss.  In addition, the Board notes that a physician 
opined in September 1998 that the veteran's hearing loss was 
due to noise exposure.  Significantly, however, he did not 
attribute the hearing loss to noise exposure in service.  
Finally, the Board points out that the most recent 
audiometric test was performed by the VA in May 1999, 
subsequent to the private audiometric tests.  At that time, 
the veteran's hearing was normal.  He did not have hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Id. at 159 
(Section 3.385 "operates to establish when a measured 
hearing loss is not a 'disability . . . '") (emphasis in 
original).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, in the absence of current evidence of hearing loss 
disability, the Board finds that the veteran's claim is not 
well grounded.

III.  Service Connection for an Eye 
Disability 

Factual background 

The service medical records show that the veteran complained 
of decreased near vision in March 1989.  Distant visual 
acuity was 20/20, bilaterally.  Near visual acuity was 20/40 
in one eye and 20/30 in the other eye.  Extraocular movements 
were full.  The pupils were equal, round and reactive to 
light.  The assessment was slight astigmatism.  In December 
1989, the veteran complained of intermittent blurriness of 
the right eye.  The present episode had lasted for 1/2 hour, 
while previous episodes had lasted for two to three minutes.  
An examination revealed the extraocular movements were 
intact, and the pupils were equal, round and reactive to 
light.  There was no evidence of central retinal artery 
engorgement or blockage.  No obvious corneal erosions or 
ulcerations were identified on slit lamp examination.  The 
assessment was deferred.  

The veteran was referred to the ophthalmology clinic where he 
was seen later in December 1989.  Following an examination, 
the impression was central serous retinopathy.  He received 
treatment for this condition between December 1989 and 
February 1990.  It was reported in February 1990 that the 
condition had resolved.  In October 1992, the veteran 
reported that his vision was blurry.  Following an 
examination, the impressions were compound hypertmetropic 
astigmatism and presbyopia.  The veteran complained of left 
eye pain in May 1992.  The assessment was 
subretinal/conjunctival hemorrhage.  In March 1993, he 
complained of a blood spot in his left eye that appeared the 
previous day.  There was no decrease in vision, blurriness or 
double vision.  The assessment was subconjunctival 
hemorrhage.  The veteran was again seen for hyperopia in 
August 1993.  In February 1994, the veteran complained that 
his near vision was blurred.  The impressions were hyperopia, 
astigmatism and presbyopia.  It was stated that he was in 
good ocular health.  He was issued a new prescription. 

On the separation examination in March 1994, a clinical 
evaluation of the eyes, an ophthalmoscopic examination, the 
pupils and ocular motility were all normal.  Distant vision 
was correctable to 20/20, bilaterally.  Field of vision was 
full in both eyes.  The veteran reported eye trouble on the 
report of medical history in May 1994.  It was indicated that 
this referred to the fact that the veteran wore bifocals. The 
veteran was seen in June 1994 and a slit lamp examination 
showed that the corneae and anterior chambers were clear.  
The impressions were hyperopia and astigmatism.  He was seen 
in the optometry clinic in June 1994 and it was reported that 
he had a significant deficit in the left eye.  It was 
reported in July 1994 that visual acuity was corrected to 
20/20, bilaterally.  A visual field test revealed increased 
loss in the periphery.  Extraocular movements were full, as 
was confrontation in both eyes.  The impression was increase 
in field loss in both eyes.  He was referred to the 
ophthalmology clinic with a provisional diagnosis of visual 
field loss.  When seen in July 1994, it was reported that a 
repeat visual field test was nearly normal, and most defects 
were not present.  Visual acuity was 20/20, bilaterally.  The 
assessment was unremarkable examination. 

The veteran was afforded a VA examination of the eyes in 
December 1994.  He related a history of a rather sudden loss 
of acuity, greater in the right eye, in 1989, with gradual 
return of vision.  He also had spontaneous subconjunctival 
hemorrhage not at exactly the same time.  The examiner noted 
that the records showed best corrected visual acuity of 
20/20, in each eye in July 1994.  An examination revealed 
that corrected visual acuity (with the veteran's present 
glasses) was 20/30 in the right eye and 20/40 in the left 
eye.  The pupils were round and equally reactive to light.  
Ocular motility was full with orthophoria at distance.  
Peripheral visual fields were full to confrontation.  The 
veteran reported some slight blurring of the lines superior 
to fixation.  The anterior segments were clear and quiet.  A 
fundus examination showed normal discs, vessels and 
background.  There was a trace of macular pigment alteration 
on the right with a loss of the foveal pit by reflex.  The 
impression was history of central serous retinopathy of the 
right eye with virtually complete resolution.  The examiner 
commented that he believed that the best correctable acuity 
was 20/20 in each eye, and not as reported on the examination 
with the veteran's glasses.  

Private medical records show that the veteran was seen in 
November 1999.  Distant visual acuity was 20/30 in each eye.  
Near visual acuity was 20/20, bilaterally.  The assessment  
was that there was a minimal change in his prescription.  
Presbyopia and hyperopia were also noted.


Analysis 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

As noted above, the veteran was seen for various complaints 
involving the eyes during service.  He was treated for 
central serous retinopathy from December 1989 to February 
1990.  This condition was acute and transitory and resolved 
without residual disability.  It significant to note that the 
veteran was seen for hyperopia and/or astigmatism during 
service.  These represent refractive error and, as such, are 
not a disease for which service connection may be granted.  
The Board acknowledges that there was some indication in 
service of visual field loss.  However, in July 1994, it was 
stated that a repeat test was almost normal.  The veteran's 
visual acuity at that time was normal.  The fact remains that 
a chronic, acquired eye disability was not documented either 
during service or at any time following the veteran's 
separation from service.  Therefore, in the absence of any 
disability for which service connection may be based, the 
Board finds that the veteran has not submitted a well-
grounded claim for service connection for an eye disability.  
See Brammer, 3 Vet. App. 223; Rabideau, 2 Vet. App. 141.


IV.  Service Connection for Allergic 
Rhinitis 

Factual background

The service medical records from the veteran's first period 
of service are negative for complaints or findings of 
allergic rhinitis.  It was noted in August and September 1970 
that the veteran had no known allergies.  A report of medical 
history in April 1974, in conjunction with the separation 
examination, revealed a history of hay fever.  No pertinent 
abnormalities were noted on the discharge examination in 
April 1974.

The service medical records from the veteran's second period 
of service reveal that he was seen in November 1990 with a 
three day history of nasal congestion, itching and increased, 
yellow, thick sputum.  An examination showed a post nasal 
drip.  The impression was allergic rhinitis.  He was seen in 
December 1991 for complaints of runny nose, watery eyes and 
head congestion.  He related a history of hay fever.  He 
denied headaches and shortness of breath.  He attributed his 
discomfort to a Christmas tree.  An examination of the nose 
disclosed erythemic, swollen turbinates.  The throat was 
injected, without swelling or exudate.  The assessment was 
sinusitis vs. allergic rhinitis.  Medication was prescribed.  
He was seen about three weeks later and the assessment was 
sinusitis.  It was noted that the previous treatment had 
failed.  Still later in December 1991, the veteran reported 
congestion in his nose and a mild cough with occasional 
phlegm.  The assessments were sinusitis, improved and 
probable allergic rhinitis.  In January 1992, it was 
indicated that sinusitis was resolving. 

The service medical records also show that the veteran was 
seen for complaints of sinus congestion.  On the separation 
examination in March 1994, the nose, sinuses and throat were 
evaluated as normal.  On the report of medical history in May 
1994, the veteran related a history of hay fever.  Seasonal 
allergic rhinitis was reported.  The veteran was noted to 
have bronchitis in April 1994.  

The veteran was afforded a general medical examination by the 
VA in December 1994.  The diagnoses were history of recurrent 
sinusitis and allergic rhinitis.


Analysis

The Board finds that the veteran's claim for service 
connection for allergic rhinitis is well-grounded as required 
by 38 U.S.C.A. § 5107(a).  In this context, the veteran's 
statements and the medical evidence concerning the onset of 
allergic rhinitis are sufficient to conclude that his claim 
is well grounded.  See Caluza and Savage, both supra.  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed as 
regards this claim and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The service medical records reflect the fact that the veteran 
was found to have allergic rhinitis on a few occasions.  He 
was examined by the VA shortly after his discharge from 
service, and allergic rhinitis was again documented.  These 
post-service findings may not be disassociated from the 
allergic rhinitis noted in service.  There is no competent 
medical evidence to the contrary.  Accordingly, the Board 
concludes that service connection for allergic rhinitis is 
warranted.  





ORDER

The veteran's claim of entitlement to service connection for 
fibromyalgia of multiple joints, to include the left 
shoulder, the right hip, the left hip, the right arm and the 
left arm, is well grounded.

Service connection for bilateral hearing loss and an eye 
disability is denied.

Service connection for allergic rhinitis is granted.


REMAND

In view of the Board's conclusion that the veteran's claim of 
entitlement to service connection for fibromyalgia of 
multiple joints, to include the left shoulder, both hips and 
both arms, is well grounded, further action by the RO is 
required for consideration of the merits of such a claim, as 
set forth below.

Accordingly, this matter is REMANDED to the RO for completion 
of following actions:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for fibromyalgia of 
multiple joints, to include the left 
shoulder, both hips and both arms, 
since his separation from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with 
the claims folder.

2. The veteran should then be afforded VA 
examinations by specialists in 
rheumatology and orthopedics, if 
available, to determine the nature and 
extent of fibromyalgia.  The examiner 
should specifically state whether 
fibromyalgia is present and, if so, 
what joints are affected.  He should 
also furnish an opinion concerning 
whether any current disability is 
related to the symptoms the veteran 
exhibited in service.  The rationale 
for all opinions should be set forth.  
All necessary tests should be 
performed.  The claims folder should 
be made available to the examiner in 
conjunction with the examinations.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 



